                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES – GENERAL


   Case No. CV 19-6784-JFW (DFM)                                             Date: August 20, 2019
    Title       Abdul M. Saafir v. S. Marsh


     Present: The Honorable            Douglas F. McCormick, United States Magistrate Judge

                         Nancy Boehme                                       Court Reporter
                          Deputy Clerk                                        Not Present
                   Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                          Not Present                                         Not Present

   Proceedings:         (IN CHAMBERS) Order to Show Cause


     On August 5, 2019, Petitioner constructively filed pro se a Petition for Writ of Habeas
Corpus by a Person in State Custody challenging his conviction for discharge of a firearm from a
motor vehicle and assault with a semiautomatic firearm. See Dkt. 1 (“Petition”) at 2.1

        Petitioner was convicted and sentenced in August 2006. See id.; see also Superior Court of
California, County of Los Angeles, Criminal Case Summary,
http://www.lacourts.org/criminalcasesummary/ui.selection.aspx (No. XNEGA061637-01). The
California Court of Appeal, Second District, corrected a clerical error in the abstract of judgment
but otherwise affirmed Petitioner’s conviction in December 2007, see Petition at 2-3; see also
People v. Saafir, No. B193437, 2007 WL 4424950 (Ct. Cal. App. Dec. 19, 2007), and closed the
case on February 20, 2008, see Appellate Courts Case Information, 2nd Appellate District,
http://www.appellatecases.courtinfo.ca.gov/search.cfm?dist=2 (No. B193437). Petitioner did not
file a petition for review with the California Supreme Court or a petition for habeas corpus. See
Petition at 3.



           Petitioner’s Motion for Appointment of Counsel (Dkt. 3) is DENIED without prejudice.
            1

 There is no constitutional right to counsel in connection with a habeas petition. Bonin v.
 Vasquez, 999 F.2d 425, 429 (9th Cir. 1993). In deciding Petitioner’s request, the Court evaluates
 Petitioner’s likelihood of success on the merits and his ability to articulate his claims pro se in
 light of the complexity of the legal issues involved. See Weygandt v. Look, 718 F.2d 952, 954 (9th
 Cir. 1983). Petitioner has shown the ability to articulate his claims without counsel and his
 likelihood of success on the merits is low. If that situation changes, the Court may re-evaluate
 Petitioner’s request.
CV-90 (12/02)                                      CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: nb
                                                                                                   Page 1 of 3
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a one-year
limitations period applies to a federal petition for writ of habeas corpus filed by a person in state
custody. See 28 U.S.C. § 2244(d)(1). Ordinarily, the limitations period runs from the date on
which the petitioner’s judgment of conviction “became final by the conclusion of direct review or
the expiration of the time for seeking such review.” Id. If a petitioner files a direct appeal to a state
appellate court but no petition for review to the highest state court, the conviction becomes final
forty days after the state appellate court issues its decision. See Brown v. Sisto, 303 F. App’x 458,
459 (9th Cir. 2008); see also Cal. R. Ct. 8.366(b)(1) (“[A] Court of Appeal decision in a [criminal]
proceeding . . . is final in that court 30 days after filing.”); Cal. R. Ct. 8.500(e)(1) (“A petition for
review must be served and filed within 10 days after the Court of Appeal decision is final in that
court.”).

       Here, Petitioner’s conviction became final no later than March 31, 2008, forty days after the
California Court of Appeal closed his case. AEDPA’s one-year limitations period commenced the
next day, April 1, 2008 and expired on April 1, 2009. See 28 U.S.C. § 2244(d)(1). However,
Petitioner did not file the instant Petition until August 5, 2019. The Court thus deems the Petition
untimely by over ten years, in the absence of any applicable tolling.

        “A habeas petitioner is entitled to statutory tolling of AEDPA’s one-year statute of
limitations while a ‘properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending.’” Nedds v. Calderon, 678 F.3d 777,
780 (9th Cir. 2012) (quoting 28 U.S.C. § 2244(d)(2)). Statutory tolling does not extend to the time
between the date on which a judgment becomes final and the date on which the petitioner files his
first state collateral challenge because, during that time, there is no case “pending.” Nino v.
Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999). Because Petitioner did not file a habeas petition, he
is not entitled to statutory tolling.

       In addition to the statutory tolling provided for by § 2244(d)(2), the “AEDPA limitations
period may be tolled” when it is “equitably required.” Doe v. Busby, 661 F.3d 1001, 1011 (9th
Cir. 2011). The “threshold necessary to trigger equitable tolling [under AEDPA] is very high.”
Bills v. Clark, 628 F.3d 1092, 1097 (9th Cir. 2010) (alteration in original). A court may grant
equitable tolling only where “‘extraordinary circumstances’ prevented an otherwise diligent
petitioner from filing on time.” Forbess v. Franke, 749 F.3d 837, 839 (9th Cir. 2014). Here,
Petitioner offers no explanation for his failure to file a habeas petition in a timely manner or
contend that he took any action before the AEDPA limitations period expired. Petitioner is thus
not currently entitled to equitable tolling.

       Accordingly, based upon the Petition as currently submitted, § 2244(d)(1) appears to bar this
action. Petitioner is therefore ORDERED TO SHOW CAUSE why this action should not be
dismissed as untimely by filing a written response no later than twenty-eight (28) days after he
is served with this Order. Petitioner is advised to inform the Court of any reason demonstrating

CV-90 (12/02)                              CIVIL MINUTES-GENERAL                  Initials of Deputy Clerk: nb
                                                                                                  Page 2 of 3
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

entitlement to statutory or equitable tolling. Plaintiff may instead request a voluntary dismissal of
this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of the Court has attached
a Notice of Dismissal form. Petitioner is expressly warned that any dismissed claims may be later
subject to AEDPA’s statute of limitations.

     Petitioner is warned that his failure to timely respond to this Order will result in the
Court dismissing this action with prejudice as untimely and for failure to prosecute. See Fed.
R. Civ. P. 41(b).




CV-90 (12/02)                            CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                               Page 3 of 3
